In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00098-CV
                                                ______________________________
 
 
 
                               IN THE INTEREST OF A.T.G., A CHILD
 
 
                                                                                                  

 
 
                                       On Appeal from the 307th
Judicial District Court
                                                             Gregg County, Texas
                                                     Trial Court No. 2010-1011-DR
 
                                                   
                                               
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            The
Texas Department of Family and Protective Services, the sole appellant in this
case, has filed a motion seeking to dismiss its appeal.  Pursuant to Rule 42.1 of the Texas Rules of
Appellate Procedure, its motion is granted. 
Tex. R. App. P. 42.1.
            We
dismiss the appeal.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date
Submitted:          October 18, 2011
Date Decided:             October 19, 2011